1

2

3

4

5

6

7

8
9                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
10

11     In re                                             No. 20-11541-CMA

12     V S INVESTMENTS ASSOC LLC,                        ORDER CONVERTING CHAPTER 11 CASE

13
                              Debtor.
14

15                    THIS MATTER came before the Court upon the motion of the United States

16    Trustee for an order dismissing or converting this case (the “Motion”). Appearances were as set

17    forth on the record. The Court has reviewed and considered the Motion and any and all evidence
      submitted in support of an in opposition to the Motion, the records and files herein, and the oral
18
      argument of counsel, if any.
19
               The Court finds that:
20
               1.     Notice of the Motion was timely and adequate;
21
               2.     Cause exists pursuant to § 1112(b) to convert this case to a case under chapter 7;
22
      and
23             3.     In addition to the foregoing, any and all additional findings of fact and
24    conclusions of law orally set forth on the record at the time of the hearing on the Motion are
25    adopted and incorporated herein pursuant to Fed.R.Civ.P. 52(a) and Fed.R.Bank.P. 7052.
26

        PROPOSED ORDER                                                      Office of the United States Trustee
                                                                                700 Stewart Street, Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                            206-553-2000, 206-553-2566 (fax)

     Case 20-11541-CMA         Doc 32-2     Filed 06/25/20     Ent. 06/25/20 08:18:38            Pg. 1 of 4
1
               Based upon the foregoing,
2
               IT IS HEREBY ORDERED THAT:
3
               A.     This chapter 11 case is converted to a case under chapter 7 of the Bankruptcy
4     Code.
5              B.     The Debtor shall do the following:
6                     1)      Immediately turn over to the chapter 7 trustee all records and property of
7     the estate under the Debtor’s custody and control as required by Bankruptcy Rule 1019(4);

8                     2)      Within 30 days of the date of this Order, file an accounting of all receipts

9     and disbursements made, together with a schedule of all unpaid debts incurred after the
      commencement of the chapter 11 case, as required by Bankruptcy Rule 1019(5); and
10
                      3)      Within 15 days of the date of this Order, file the statements and schedules
11
      required by Bankruptcy Rule 1019(1)(A) and 1007(b), if such documents have not already been
12
      filed.
13
               C.     The Clerk of the Court shall forthwith provide notice of the conversion of this
14
      case to the Debtor, all creditors, and other parties in interest.
15

16                                            ///END OF ORDER///
17

18
19
      Presented by:
20
      GREGORY M. GARVIN
21    Acting United States Trustee for Region 18
22
      /s/ Hilary Bramwell Mohr
23    Hilary Bramwell Mohr, WSBA #40005
      Attorney for United States Trustee
24

25

26

        PROPOSED ORDER                                                      Office of the United States Trustee
                                                                                700 Stewart Street, Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                            206-553-2000, 206-553-2566 (fax)

     Case 20-11541-CMA         Doc 32-2      Filed 06/25/20      Ent. 06/25/20 08:18:38          Pg. 2 of 4
1

2

3

4

5

6

7

8                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
9

10     In re                                             No. 20-11541-CMA

11     V S INVESTMENTS ASSOC LLC,                        ORDER DISMISSING CHAPTER 11 CASE

12
                              Debtor.
13

14
               THIS MATTER came before the Court upon the motion of the United States Trustee for
15
      an order dismissing or converting this case (the “Motion”). Appearances were as set forth on the
16    record. The Court has reviewed and considered the Motion and any and all evidence submitted
17    in support of an in opposition to the Motion, the records and files herein, and the oral argument
18    of counsel, if any.
19             The Court finds that:

20             1.     Notice of the Motion was timely and adequate;

21             2.     Cause exists pursuant to § 1112(b) to dismiss this case; and
               3.     In addition to the foregoing, any and all additional findings of fact and
22
      conclusions of law orally set forth on the record at the time of the hearing on the Motion are
23
      adopted and incorporated herein pursuant to Fed.R.Civ.P. 52(a) and Fed.R.Bank.P. 7052.
24

25

26

        PROPOSED ORDER                                                      Office of the United States Trustee
                                                                                700 Stewart Street, Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                            206-553-2000, 206-553-2566 (fax)

     Case 20-11541-CMA         Doc 32-2     Filed 06/25/20     Ent. 06/25/20 08:18:38            Pg. 3 of 4
1
              Based upon the foregoing,
2
              IT IS HEREBY ORDERED THAT:
3
              A.      This chapter 11 case is hereby dismissed.
4             B.      The Clerk of the Court shall forthwith provide notice of the dismissal of this case
5     to the Debtor, all creditors, and other parties in interest.
6
                                              ///END OF ORDER///
7

8
9

10

11

12    Presented by:

13    GREGORY M. GARVIN
      Acting United States Trustee for Region 18
14
      /s/ Hilary Bramwell Mohr
15
      Hilary Bramwell Mohr, WSBA #40005
16    Attorney for United States Trustee

17

18
19

20

21

22

23

24

25

26

        PROPOSED ORDER                                                     Office of the United States Trustee
                                                                               700 Stewart Street, Suite 5103
                                                                                    Seattle, WA 98101-1271
                                                                           206-553-2000, 206-553-2566 (fax)

     Case 20-11541-CMA         Doc 32-2      Filed 06/25/20      Ent. 06/25/20 08:18:38         Pg. 4 of 4
